WILLIAM H. MANESS, Circuit Judge.
This cause came on to be heard upon defendant’s motion for judgment notwithstanding the verdict or in the alternative a motion for a new trial, and the court having considered the same and being otherwise advised in the premises, is of the opinion that said motions should be denied.
The principal thrust of defendant’s argument in support of the motions revolves around the question of the existence vel non of any evidence from which a jury could find that the defendant was guilty of negligence where there was no evidence of “waxy, greasy, wet and slippery substances on the floor of the store at the spot where plaintiff fell.”
The court is of the opinion that the absence of such substances does not exonerate the defendant from liability as a matter of law where as here there was evidence that defendant’s store manager reported to his associates or superiors that the condition of the floor at and before the time the plaintiff fell was such that — “we are slipping and sliding around the place ourselves.”
It is the further opinion of the court that such a statement made by the defendant’s store manager is sufficient to justify the inference that the floor was uniformly and throughout so slick that the employees working there themselves were having difficulty getting around, and further, that if the jury concluded that such was the condition of the floor there arose a duty owed by the defendant to the plaintiff and others to give some special warning of the condition of the floor, and that the failure to give such warning constituted sufficient negligence to justify a finding for the plaintiff on the issue of liability.
Accordingly, it is considered, ordered and adjudged that defendant’s said motions be, and the same are each hereby, denied and plaintiff’s costs herein are hereby taxed at $119, for which let execution issue.